DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al (US 2020/0029092 A1) in view of Hannuksela (US 2020/0045323 A1) in view of Deshpande (US 2020/0120326 A1) in view of Rusanovskyy et al (US 2018/0152721 A1). Hereinafter referred as Rath, Hannuksela, Deshpande and Rusanovskyy.
Regarding claims 1 and 11, Rath teaches a media data processing method, wherein the method comprises: obtaining bitstream data (network interface for receiving said bitstream from a data network (page 2 paragraph (0038)); wherein the region location information is used to indicate the location of the target region on the sphere (as shown in figure 13C the region location information M and M’ is used to indicate the location of the target region on the sphere); obtaining media data corresponding to the target region (page 14 paragraph (0245)); and processing the media data based on the region type information and the region location information (page 14 paragraph (0242)).
However, Rath is silent in teaching parsing the bitstream data to obtain region location information corresponding to the description manner. Hannuksela teaches on (page 23 paragraph (0243)) in order to enable the client the use of the same tile base track for reconstructing a bistream from MCTSs received from different original bistreams, each bistreams is encapsulated in its own file and the same track identifier is used for each tile track of the same tile grid position in all these files. The client parses the tile base tracks to implicitly reconstruct a bistream from the tile tracks (also see fig 6B and 8). 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Rath’s reference to include the teachings of Hannuksela for parsing the bitstream data to obtain region location information corresponding to the description manner before the effective filing date of the claimed invention. A useful combination is found on Hannuksela (page 1 paragraph (0010)) according to an embodiment, the method further comprises indicating that switching between the first and second bitstreams is allowed starting from the first shared coded picture, said indication residing in the first and/or second bitstream. 
However, Rath and Hannuksela are silent in teaching a bitstream data comprises region type information, the region type information is used to indicate a description manner of a location of a target region on a sphere. Deshpande teaches on (page 4 paragraph (0057)) an omnidirectional video capturing a sporting event, a region may be defined for a view including the center of the playing field and other regions may be defined for views of the stands in a stadium. Regions may be used for data prefetching in omnidirectional video adaptive streaming by edge servers or clients, and/or transcoding optimization when an omnidirectional video is transcoded, e.g. to a different codec or projection mapping. Deshpande also teaches on (page 4 paragraph (0062)) tiles may be used to define boundaries for coding dependencies (e.g. intra-prediction dependencies, entropy encoding dependencies, etc.) and as such, may enable parallelism in coding. For example, if the video sequence in the example illustrated in Fig 2B corresponds to a nightly news program, the tile set formed may correspond to a visual region including a news anchor reading the news. Deshpande further teaches the description manner comprises a point description manner or a surface description manner (page 22 paragraph (0468)-(0469)).
Therefore, it would be reasonable to one of ordinary skill in the art to combine Rath’s and Hannuksela’s references to include the teachings of Deshpande for a bitstream data comprises region type information, the region type information is used to indicate a description manner of a location of a target region on a sphere before the effective filing date of the claimed invention. A useful combination is found on Deshpande (page 1 paragraph (0001)) this disclosure relates to the field of interactive video distribution and more particularly to techniques for signaling of information associated with a region in a virtual reality application.
However, Rath, Hannuksela and Deshpande are silent in teaching determining the description manner included in the bitstream data. Rusanovskyy teaches on (page 5 paragraph (0046)) a video data includes a plurality of content description elements, and wherein determining that the encoded bistream is non-conforming is further based on a quantity of the plurality of content description elements being greater than one.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Rath’s, Hannuksela’s and Deshpande’s references to include the teachings of Rusanovskyy for determining the description manner included in the bitstream data before the effective filing date of the claimed invention. A useful combination is found on Rusanovskyy (page 1 paragraph (0008)) an apparatus is provided that includes a memory configured to store video data including at least two video signals and a processor. The processor is configured to and can obtain one or more sets of color volume transform parameters from the video data.

Regarding claims 2 and 12, Rath, Hannuksela, Deshpande and Rusanovskyy teach the method and system according to claims 1 and 11. Hannuksela teaches the bitstream data is a media data track (page 23 paragraph (0243)). 
Regarding claims 3 and 13, Rath, Hannuksela, Deshpande and Rusanovskyy teach the method and system according to claims 2 and 12. Hannuksela teaches the region type information is located in supplemental enhancement information (SEI) of the media data track (page 10 paragraph (0126)). 
Regarding claims 4 and 14, Rath, Hannuksela, Deshpande and Rusanovskyy teach the method and system according to claims 1 and 11. Hannuksela teaches the bitstream data is a metadata track (page 22 paragraph (0227)). 
Regarding claims 5 and 15, Rath, Hannuksela, Deshpande and Rusanovskyy teach the method and system according to claims 1 and 11. Rath teaches the bitstream data comprises a shape type parameter of the target region to indicate the region type information (figures 13A-C). 


Claim(s) 6, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0373245 A1) in view of Deshpande (US 2020/0120326 A1). Hereinafter referred as Lee and Deshpande.
Regarding claims 6 and 16, Lee teaches a media data processing method, wherein the method comprises: generating bitstream data to include the description manner (generating a media presentation description including signaling information about the 360 video data, and transmitting the DASH representations and the MPD (page 1 paragraph (0006)), determining a description (the MPD may include a first descriptor and a second descriptor, wherein the first descriptor may include information indicating a projection type used when the stitched 360 video data is projected onto the first picture (page 1 paragraph (0007)) manner to be included in bitstream data (the metadata may be included in a video stream or a file format and delivered. The metadata may be used for encoding, file format encapsulation, processing for transmission, etc (page 7 paragraph (0149)), wherein the description manner is a point description manner or a surface description manner (the rectangular region may be identified through values ‘4’ to ‘7’ of the gb_type[i] field as follows. The gb_type[i] field having the value of 4 may indicate that the content of the rectangular region is the actual image content that is positioned adjacent to the region on the spherical surface and the quality gradually changes from an associated region-wise packing region (page 22 paragraph (0392))), the point description manner and the surface description manner correspond to region location information (page 27 paragraph (0451)), and the region location information is used to indicate the location of the target region on the sphere (page 1 paragraph (0013)); and sending the bitstream data (page 17 paragraph (0312)). 
However, Lee is silent in teaching a bitstream data comprises region type information, the region type information is used to indicate a description manner of a location of a target region on a sphere. Deshpande teaches on (page 4 paragraph (0057)) an omnidirectional video capturing a sporting event, a region may be defined for a view including the center of the playing field and other regions may be defined for views of the stands in a stadium. Regions may be used for data prefetching in omnidirectional video adaptive streaming by edge servers or clients, and/or transcoding optimization when an omnidirectional video is transcoded, e.g. to a different codec or projection mapping. Deshpande also teaches on (page 4 paragraph (0062)) tiles may be used to define boundaries for coding dependencies (e.g. intra-prediction dependencies, entropy encoding dependencies, etc.) and as such, may enable parallelism in coding. For example, if the video sequence in the example illustrated in Fig 2B corresponds to a nightly news program, the tile set formed may correspond to a visual region including a news anchor reading the news. Deshpande further teaches a location of a target region on a sphere (an omnidirectional video capturing a sporting event, a region may be defined for a view including the center of the playing field and other regions may be defined for views of the stands in a stadium. Regions may be used for data prefetching in omnidirectional video adaptive streaming by edge servers or clients, and/or transcoding optimization when an omnidirectional video is transcoded, e.g. to a different codec or projection mapping (page 4 paragraph (0057))).
Therefore, it would be reasonable to one of ordinary skill in the art to combine Lee’s reference to include the teachings of Deshpande for a bitstream data comprises region type information, the region type information is used to indicate a description manner of a location of a target region on a sphere before the effective filing date of the claimed invention. A useful combination is found on Deshpande (page 1 paragraph (0001)) this disclosure relates to the field of interactive video distribution and more particularly to techniques for signaling of information associated with a region in a virtual reality application.

Regarding claims 10 and 20, Lee and Deshpande teach the method and system according to claims 6 and 16. Lee teaches the bitstream data comprises a shape type parameter of the target region to indicate the region type information (fig 54). 

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0373245 A1) in view of Deshpande (US 2020/0120326 A1) in view of Hannuksela (US 2020/0045323 A1). Hereinafter referred as Lee, Deshpande and Hannuksela.
Regarding claims 7 and 17, Lee and Deshpande teach the method and system according to claims 6 and 16. However, Lee and Deshpande are silent in teaching the bitstream data is a media data track. Hannuksela teaches on (page 23 paragraph (0243)) in order to enable the client the use of the same tile base track for reconstructing a bistream from MCTSs received from different original bistreams, each bistreams is encapsulated in its own file and the same track identifier is used for each tile track of the same tile grid position in all these files. The client parses the tile base tracks to implicitly reconstruct a bistream from the tile tracks (also see fig 6B and 8). 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Lee’s and Deshpande’s references to include the teachings of Hannuksela for parsing the bitstream data to obtain region location information corresponding to the description manner before the effective filing date of the claimed invention. A useful combination is found on Hannuksela (page 1 paragraph (0010)) according to an embodiment, the method further comprises indicating that switching between the first and second bitstreams is allowed starting from the first shared coded picture, said indication residing in the first and/or second bitstream. 

Regarding claims 8 and 18, Lee, Deshpande and Hannuksela teach the method and system according to claims 7 and 17. Hannuksela teaches the region type information is located in supplemental enhancement information (SEI) of the media data track (page 10 paragraph (0126)). 
Regarding claims 9 and 19, Lee, Deshpande and Hannuksela teach the method and system according to claims 6 and 16. Hannuksela teaches the bitstream data is a metadata track (page 22 paragraph (0227)). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424